      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 1 of 9




Anthony R. Montoya
9820 N. Central Avenue, #131
Phoenix, AZ 85020
(602) 999-7239
anthonyrmontoya@gmail.com
AZ Bar #022322
Attorney for Defendant

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF ARIZONA

Robert Gasparoff,

              Plaintiff,                         No. CV-21-196-TUC-JAS

       v.                                        Defendant’s Motion to Dismiss
                                                 the Amended Complaint
Watch Tower Bible and Tract
Society of Pennsylvania,

           Defendant.
_________________________________

       Pursuant to Rules 12(b)(1), (2), and (6) of the Federal Rules of Civil

Procedure, Defendant, Watch Tower Bible and Tract Society of Pennsylvania

(“Watch Tower”) moves to dismiss Plaintiff’s Amended Complaint served on

Defendant on June 29, 2021.

       I.     Introduction

       Plaintiff brought this action because he disagrees with what he understands

to be Watch Tower’s religious doctrine. Plaintiff alleges that Watch Tower has a

“false interpretation” of religion, and promotes doctrine that does “not have a

scriptural support.” See Amended Complaint, p. 6. Ecclesiastical and theological

controversies regarding scriptural and doctrinal interpretation are issues beyond the

Court’s jurisdiction. Even if Plaintiff could overcome these legal hurdles, the Court
                                         1
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 2 of 9




does not have subject matter or personal jurisdiction over Watch Tower, and

Plaintiff does not have standing. The Amended Complaint should be dismissed.

      II.    Factual Background

      According to Plaintiff’s Amended Complaint, the basis for “federal court

jurisdiction” is “Federal question” based on “Amendment I.” See Amended

Complaint, p. 3. The statement of claim in the Amended Complaint is as follows:

      The First Amendment prevents the government from making laws that
      prohibit the free exercise of religion. However, religion or false
      interpretation thereof should not incite people to commit suicide in
      order to prove their faith to God. Such propaganda is deleterious to
      public safety, and therefore should not be disseminated by preaching
      activity. In 1945, Watch Tower [Bible] and Tract Society of
      Pennsylvania prohibited its members from getting medical treatment
      such as blood transfusion. This prohibition does not have scriptural
      support; it contradicts the Bible. Since when does the Bible promote
      suicide? Or since when does God approve it?

      The menticide or suicidal indoctrination by the Governing Body of
      Jehovah's Witnesses regarding life-saving medical treatment, namely
      a blood transfusion, continues for many decades jeopardizing safety
      of the public. People lose their lives because of this false interpretation
      of the Bible.

      Every person has the right to accept or refuse medical treatment, but
      this must be an informed decision, and medical advice should be given
      by a healthcare professional. The Founding Fathers established our
      Constitution and granted the aforementioned constitutional right to
      those who peacefully practice their religion, but not to those who
      would abuse this right by disseminating suicidal doctrine while calling
      it a peaceful religious practice.

See Amended Complaint, p. 6.


                                          2
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 3 of 9




       III.   Memorandum of Law

              A. Dismissal is warranted as civil courts are not arbiters of
                 Scriptural interpretation.

       Plaintiff alleges Watch Tower has a “false interpretation” of religion and that

its doctrines lack “scriptural support” and “contradict[] the Bible.” See Amended

Complaint, p. 6. Plaintiff asks this Court “to determine if it is constitutional to use

Amendment 1 in order to propagandize suicidal ideology under the guise of peaceful

religious practice.” See Amended Complaint, p. 7. Essentially Plaintiff invites the

Court to rule on theological issues of religious doctrine. This it may not do.

       It is well established that “[c]ourts are not arbiters of scriptural interpretation.”

Thomas v. Review Bd. of Ind. Employment Sec. Div., 450 U.S. 707, 716 (1981).

Nearly 150 years ago, the United States Supreme Court recognized that civil courts

have no jurisdiction over “church discipline, ecclesiastical government, or the

conformity of the members of the church to the standard of morals required of them.”

Watson v. Jones, 80 U.S. 679, 733 (1872). Since “religious controversies are not

[the] proper subject of civil court inquiry,” secular courts may not interpret

“ambiguous religious law and usage” or resolve “controversies over religious

doctrine and practice.” Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696,

708, 713 (1976); Presbyterian Church in the U.S. v. Mary Elizabeth Blue Hull

Mem’l Presbyterian Church, 393 U.S. 440, 449 (1969).

       The First Amendment offers broad protection for the free exercise of

religious beliefs, including “the right of churches and other religious institutions to


                                            3
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 4 of 9




decide matters ‘of faith and doctrine’ without government intrusion.” Our Lady of

Guadalupe School v. Morrissey-Berru, 140 S.Ct. 2049, 2060 (2020) (“State

interference in that sphere would obviously violate the free exercise of religion, and

any attempt by government to dictate or even to influence such matters would

constitute one of the central attributes of an establishment of religion. The First

Amendment outlaws such intrusion.”).

       The allegations against Watch Tower in the Amended Complaint are at the

heart of what a court may not decide. Adjudicating this case would impermissibly

entangle the Court in controversies over religious doctrine which are

constitutionally impermissible and beyond the scope of the Court’s jurisdiction.

Dismissal is therefore appropriate.

               B. This Court Lacks Subject Matter Jurisdiction

       Even if the Court was permitted to adjudicate theological issues of church

doctrine and scriptural interpretation, the Court lacks subject matter jurisdiction as

Plaintiff seeks a declaratory judgment on Watch Tower’s alleged religious doctrine.

Plaintiff asks the Court to declare or “determine if it is constitutional to use

Amendment 1 in order to propagandize suicidal ideology under the guise of peaceful

religious practice.” See Amended Complaint, p. 7.

       Title 28, United States Code, Section 1331 gives district courts “original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.”     “The presence or absence of federal-question jurisdiction is

governed by the ‘well-pleaded complaint rule,’ which provides that federal

                                            4
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 5 of 9




jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987). Jurisdiction exists only if a federal question “appears in the plaintiff’s

statement of his own claim.” Franchise Tax Bd. of State of Cal. v. Constr. Laborers

Vacation Tr. for S. Cal., 463 U.S. 1, 10 (1983) (quoting Taylor v. Anderson, 234

U.S. 74, 75 (1914)).

       According to his statement of claim, Plaintiff wants the Court to tell Watch

Tower what its religious rights are. Plaintiff does not indicate how knowing the

scope of Watch Tower’s rights will affect him. Plaintiff does not allege that Watch

Tower is violating his First Amendment rights. Indeed, Watch Tower cannot violate

Plaintiff’s First Amendment rights because Watch Tower is a private entity acting

as a private entity. Price v. Hawaii, 939 F.2d 702, 709 (9th Cir.1991) (“since there

was no sufficient pleading that the private appellees were acting under color of state

law, the district court properly dismissed the action as to them.”). Plaintiff does not

have a claim based on federal law, or any valid claim at all

       Because it is the “plaintiff’s statement of his claim” that controls, that

Plaintiff may anticipate Watch Tower’s First Amendment defense to support its

alleged religious activities also does not create federal question jurisdiction.

Franchise Tax Bd. of State of Cal., 463 U.S. at 10.

       In the usual declaratory judgment action, where there is an actual dispute

between the parties, the position of the parties is reversed. Pub. Serv. Comm’n of

Utah v. Wycoff Co., 344 U.S. 237, 248 (1952) (“In this case, as in many actions for

                                          5
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 6 of 9




declaratory judgment, the realistic position of the parties is reversed.”). Federal

question jurisdiction therefore exists over a declaratory judgment action if a

plaintiff’s well-pleaded complaint alleges facts demonstrating the defendant could

file a coercive action arising under federal law. Standard Ins. Co. v. Saklad, 127

F.3d 1179, 1181 (9th Cir. 1997). In other words, “it is the character of the threatened

action,” by the declaratory judgment defendant, which will determine whether there

is federal-question jurisdiction in the District Court.” Wycoff Co., 344 U.S. at 248.

In this case, no facts support a conclusion that Watch Tower could file a coercive

action under federal law against Plaintiff. Just as Watch Tower cannot violate

Plaintiff’s First Amendment rights, Plaintiff cannot violate Watch Tower’s First

Amendment rights. In sum, there is no construction of the facts or law that could

support the existence of federal question jurisdiction.

              C. Plaintiff Does Not Have Standing

       Plaintiff does not have any “personal stake” in this matter. “Article III

confines the federal judicial power to the resolution of ‘Cases’ and ‘Controversies.’

For there to be a case or controversy under Article III, the plaintiff must have a

‘personal stake’ in the case—in other words, standing.”          TransUnion LLC v.

Ramirez, 141 S.Ct. 2190, 2203 (2021) (internal quotation marks omitted). “To

demonstrate their personal stake, plaintiffs must be able to sufficiently answer the

question: ‘What’s it to you?’…” Id. at 2203. “To answer that question in a way

sufficient to establish standing, a plaintiff must show (i) that he suffered an injury

in fact that is concrete, particularized, and actual or imminent; (ii) that the injury

                                          6
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 7 of 9




was likely caused by the defendant; and (iii) that the injury would likely be redressed

by judicial relief. If ‘the plaintiff does not claim to have suffered an injury that the

defendant caused and the court can remedy, there is no case or controversy for the

federal court to resolve.’” Id. (citations and internal quotation marks omitted).

       Plaintiff has not and cannot meet any of the three elements. Plaintiff does

not allege that he has suffered an injury that was caused by Watch Tower. It appears

that he simply disagrees with Watch Tower’s alleged “false interpretation of the

Bible.” See Amended Complaint, p. 6. And, as a matter of law, issues concerning

Watch Tower’s alleged religious doctrine may not be redressed by judicial relief.

Our Lady of Guadalupe School, 140 S.Ct. at 2060 (The First Amendment protects

the right of religious institutions “to decide matters ‘of faith and doctrine’ without’

government instruction”) (citations omitted).

       As explained in TransUnion, “[u]nder Article III, federal courts do not

adjudicate hypothetical or abstract disputes. Federal courts do not possess a roving

commission to publicly opine on every legal question. Federal courts do not

exercise general legal oversight of … private entities. And federal courts do not

issue advisory opinions.” TransUnion LLC, 141 S.Ct. at 2203. The Complaint must

be dismissed for lack of standing.

              D. Lack of Personal Jurisdiction over Watch Tower

       It is Plaintiff’s burden to demonstrate that personal jurisdiction over Watch

Tower—a not-for-profit corporation incorporated in Pennsylvania—is proper in

Arizona. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.

                                           7
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 8 of 9




2004) (“Where a defendant moves to dismiss a complaint for lack of personal

jurisdiction, the plaintiff bears the burden of demonstrating that jurisdiction is

appropriate.”)

      The Amended Complaint alleges that Watch Tower’s address is “100

Watchtower Dr. Patterson, Putnam County NY, 12563-9204.”           See Amended

Complaint, p. 2. It does not allege, nor can it, that Watch Tower is registered in

Arizona. As the Amended Complaint does not present any basis for this Court to

exercise personal jurisdiction over Watch Tower in Arizona, Plaintiff has not and

cannot meet his burden. Dismissal is appropriate pursuant to Rule 12(b)(2).

      IV.    Conclusion

      For the foregoing reasons, Plaintiff’s Amended Complaint must be dismissed.



Respectfully submitted this 20th day of July, 2021,

                                                /s/ Anthony R. Montoya
                                                Anthony R. Montoya
                                                9820 N. Central Avenue #131
                                                Phoenix, AZ 85020
                                                (602) 999-7239
                                                anthonyrmontoya@gmail.com
                                                AZ Bar #022322
                                                Attorney for Watch Tower Bible
                                                and Tract Society of Pennsylvania




                                        8
      Case 4:21-cv-00196-JAS Document 8 Filed 07/20/21 Page 9 of 9




                     CERTIFICATE OF CONSULTATION

       In accordance with Rule 12.1(c) of the Local Rules of Civil Procedure, the

Defendant has in good faith conferred with Plaintiff via email in an effort to resolve

issues that are the subject of this Motion. The parties were unable to agree that the

pleading was not curable.

                                                   s/ Anthony R. Montoya
                                                   Anthony R. Montoya



                          CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I electronically transmitted the

foregoing to the Clerk’s Office using the CM/ECF System for filing and service. I

also certify that I have this day mailed, U.S. Mail, postage prepaid, a true and correct

copy of the foregoing to Plaintiff Robert Gasparoff, at the following address: 3300

N. Paseo De Los Rios 18104, Tucson, AZ 85712.



                                                   /s/ Anthony R. Montoya
                                                   Anthony R. Montoya




                                           9
